USCA11 Case: 21-11569    Date Filed: 10/22/2021   Page: 1 of 3




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                For the Eleventh Circuit

                  ____________________

                        No. 21-11569
                  Non-Argument Calendar
                  ____________________

MICHAEL DEWAYNE ARRINGTON,
                                           Plaintiff-Appellant,
versus
MIAMI DADE COUNTY PUBLIC SCHOOL DISTRICT,
SUPERINTENDENT AND/OR DIRECTOR OF MIAMI-DADE
COUNTY
PUBLIC SCHOOLS DISTRICT,
Alberto Carvalho, individually and in his official capacity,
GEORGE T. BAKER AVIATION SCHOOL,
PRINCIPAL OF GEORGE T. BAKER AVIATION SCHOOL,
Sean Gallagan individually and in his official capacity,
ASSISTANT PRINCIPAL, GEORGE T. BAKER AVIATION
SCHOOL,
USCA11 Case: 21-11569         Date Filed: 10/22/2021     Page: 2 of 3




2                      Opinion of the Court                 21-11569

George W. Sands, individually and in his official capacity, et al.,


                                              Defendants-Appellees.


                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 1:15-cv-24114-JEM
                    ____________________

Before ROSENBAUM, GRANT, and BRASHER, Circuit Judges.
PER CURIAM:
        This appeal arises from Plaintiff Michael Arrington’s civil-
rights lawsuit alleging that he was discriminated against based on
his race (African-American) while enrolled in an aviation program
at a public technical college. After permitting Arrington multiple
opportunities to amend his allegations, the district court dismissed
the complaint with prejudice for failure to state a claim to relief.
We affirmed the district court on appeal, agreeing that Arrington
did not state a plausible claim of race discrimination, and then we
issued the mandate. Arrington v. Miami Dade Cnty. Pub. Sch.
Dist., 835 F. App’x 418, 421–22 (11th Cir. 2020). Arrington moved
to recall the mandate, asserting that external circumstances pre-
vented him from timely filing a motion for rehearing, but we de-
nied the motion.
USCA11 Case: 21-11569        Date Filed: 10/22/2021     Page: 3 of 3




21-11569               Opinion of the Court                        3

        Having struck out on appeal, Arrington returned to the dis-
trict court and filed a motion for relief from the judgment under
Rule 60(b), Fed. R. Civ. P., asserting that our decision on appeal
contained “blatant mistakes” and that we should have recalled the
mandate based on excusable neglect. The district court denied the
motion, concluding that it was bound by our prior decision on ap-
peal and that it could not reconsider our denial of his motion to
recall the mandate. Arrington again appeals.
        We affirm the denial of Arrington’s Rule 60(b) motion. Our
decision affirming the dismissal of Arrington’s lawsuit is law of the
case, making its findings of fact and conclusions of law “binding in
all subsequent proceedings in the same case in the trial court or on
a later appeal.” Heathcoat v. Potts, 905 F.2d 367, 370 (11th Cir.
1990). Arrington has not shown that any exception to this doctrine
applies, so he cannot relitigate, through his Rule 60(b) motion, mat-
ters already decided. See id. at 370–71. As for his request to have
the district court order this Court to recall its mandate, no relief
was warranted because we had already denied a similar motion to
recall the mandate when he filed the motion. And in any case, the
district court had no authority to grant his requested relief under
Rule 60(b) or otherwise. Accordingly, the district court properly
denied Arrington’s Rule 60 motion.
      AFFIRMED.